      Case 4:20-cv-00470-WS-MJF Document 12 Filed 01/07/21 Page 1 of 3



                                                                            Page 1 of 3


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



PROPHET PAULCIN,

      Plaintiff,

v.                                                    4:20cv470–WS/MJF

MARK S. INCH,

      Defendant.



                              ORDER OF DISMISSAL

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 8) docketed November 4, 2020. The magistrate judge recommends that

Plaintiff’s case be dismissed as malicious under 28 U.S.C. § 1915A for abuse of

the judicial process. Plaintiff has filed no objections to the report and

recommendation but, instead, has filed a motion (ECF No. 11) to voluntarily

dismiss the case.

      The undersigned has reviewed the record and finds, as did the magistrate

judge, that Plaintiff’s case should be dismissed as malicious under 28 U.S.C. §

1915A based on Plaintiff’s abuse of the judicial process.
      Case 4:20-cv-00470-WS-MJF Document 12 Filed 01/07/21 Page 2 of 3



                                                                            Page 2 of 3


      Inasmuch as Congress intended the Prison Litigation Reform Act (“PLRA”),

including § 1915A, to reduce baseless prisoner litigation, courts have generally

determined that a prisoner may not voluntarily dismiss an action where, as here,

screening has been completed and an adverse recommendation has been rendered.

See, e.g., Grider v. Thomas, No. 2:12–cv–02674–WMA, 2013 WL 2443828, at *1

(N.D. Ala. June 5, 2013) (denying the plaintiff’s motion for voluntary dismissal,

filed after an adverse report and recommendation was entered, noting that “the

rationale of [the PLRA] would not be served by granting the plaintiff’s motion for

voluntary dismissal”); Stone v. Smith, No. CV608–088, 2009 WL 368620, at *2

(S.D. Ga. Feb. 13, 2009) (denying the plaintiff’s motion for voluntary dismissal,

filed after screening and an adverse report and recommendation, noting that “the

PLRA’s screening and three-strikes provisions trump the civil rule,” Fed. R. Civ.

P. 41(a), allowing voluntary dismissal); see also Wilson v. Beardon,

3:20cv5260–LAC/EMT, 2020 WL 3105554 at * 1 (N.D. Fla. May 8, 2020)

(Timothy, Mag. J.) (recommending denial of the plaintiff’s motion to voluntarily

dismiss, filed after the magistrate judge screened the complaint and recommended

dismissal of the complaint as malicious, noting that a prisoner “cannot unilaterally

dismiss this case for the purpose of avoiding the entry of an order of dismissal and

a strike against him based on the dismissal”), report and recommendation adopted
      Case 4:20-cv-00470-WS-MJF Document 12 Filed 01/07/21 Page 3 of 3



                                                                              Page 3 of 3


by Collier, J., on June 11, 2020. Consistent with decisions in the above-cited cases,

Plaintiff’s motion for voluntary dismissal is due to be denied.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 8) is

ADOPTED and incorporated by reference into this order.

      2. Plaintiff’s complaint and this action are DISMISSED as malicious

pursuant to 28 U.S.C. § 1915A, based on Plaintiff’s abuse of the judicial process.

      3. The clerk shall enter judgment stating: “This action is dismissed as

malicious under 28 U.S.C. § 1915A.”

      4. Plaintiff’s motion for voluntary dismissal is DENIED.

      5. The clerk shall close the case.

      DONE AND ORDERED this                7th   day of   January   , 2021.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
